Citation Nr: 1106657	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-10 127A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 
1992.

This appeal to the Board of Veterans Appeals (Board) arises from 
a July 2005 rating action that denied service connection for 
sleep apnea, and a July 2006 rating action that denied service 
connection for an acquired psychiatric disorder.

In August 2009, the Veteran and his wife at the RO testified at a 
Board videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of December 2009, the Board denied service connection 
for sleep apnea and an acquired psychiatric disorder.  The 
Veteran appealed the denials to the U.S. Court of Appeals for 
Veterans Claims (Court).  By October 2010 Order, the Court 
vacated the Board's December 2009 decision, and remanded the 
matters to the Board for compliance with instructions contained 
in a September 2010 Joint Motion for an Order Vacating the 
Board's Decision of the appellant and the VA Secretary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced 
duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, and the Court's Order, the 
Board finds that all notice and development action needed to 
fairly adjudicate the claims on appeal has not been accomplished.

An April 2007 letter from the Social Security Administration 
(SSA) indicates that the veteran was awarded disability benefits 
from November 2006.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  
In this case, the Board finds that due process of law requires 
the RO to obtain a copy of the SSA decision awarding the 
appellant disability benefits, together with all medical records 
underlying that determination, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  The Board points out that, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain them 
would be futile.  See 38 C.F.R. § 3.159(c)(1). 

With respect to the issue of service connection for sleep apnea, 
a review of the service medical records discloses that the 
Veteran reported frequent trouble sleeping on 1992 retirement 
examination.  At the August 2009 Board hearing, the Veteran 
testified that his sleep problems began in 1978 and have 
continued post service.  Sleep apnea was diagnosed post service 
on January 2006 QTC VA examination, but the physician did not 
address the question of whether it was incurred in or otherwise 
etiologically related to the veteran's military service.

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If an 
examination report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  
Inadequate medical evaluation frustrates judicial review.  Hicks 
v. Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, 
the Board finds that this case must thus be remanded to the RO to 
obtain a new VA examination to obtain the necessary medical 
information prior to an appellate decision in the claim for 
service connection for sleep apnea. 

With respect to the issue of service connection for an acquired 
psychiatric disorder, a review of the service medical records 
discloses that an adjustment disorder with depression was 
diagnosed in January 1990.  The Veteran was thereafter treated by 
a clinical psychologist in February, March, May, and June 1990 
and June 1991, at which time an adjustment disorder with 
depression was again diagnosed.  Post service, on September 2006 
examination by D. B., D.O., a review of systems was positive for 
an anxiety disorder diagnosed in military service in 1989, and 
the Veteran was noted to have undergone counseling in service for 
2 years; after examination, the assessments included an anxiety 
neurosis by history.  On November 2006 psychological examination, 
R. D., Psy.D.,'s diagnostic impressions were an adjustment 
disorder with mixed features, rule out personality disorder with 
narcissistic and paranoid features.  On December 2006 psychiatric 
assessment, D. M., Ph.D., diagnosed an adjustment disorder with 
mixed emotional features.  At the August 2009 Board hearing, the 
veteran's wife testified that the Veteran presented psychological 
problems during military service that had continued to the 
present time.

In view of the evidence showing diagnosed acquired psychiatric 
disorders in service and post service, and other evidence 
indicating a continuity of psychiatric symptomatology from 
service up to the present time, the Board finds that the Veteran 
should be afforded a VA psychiatric examination to determine the 
relationship, if any, between his inservice psychiatric symptoms 
and any currently-diagnosed acquired psychiatric disorder.

The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may result in 
denial of his claims.  See 38 C.F.R. § 3.655(b) (2010).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for any scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the SSA a 
copy of the decision awarding the appellant 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records/responses received 
should be associated with the claims 
folder.  

2.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

3.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the Veteran to undergo a VA 
examination to determine the nature and 
etiology of any current sleep disorder and 
its relationship, if any, to his military 
service.  The entire claims folder must be 
made available to the physician designated 
to examine the Veteran, and the examination 
report should include discussion of his 
documented medical history and assertions.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and the claims folder and render an opinion 
for the record as to whether it is at 
least as likely as not (i.e., is there at 
least a 50% probability), or is not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed sleep disorder had its 
onset during the veteran's military 
service.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  The RO should arrange for the Veteran 
to undergo a VA psychiatric examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder and 
its relationship, if any, to his military 
service.  The entire claims folder must be 
made available to the physician designated 
to examine the Veteran, and the examination 
report should include discussion of his 
documented medical history and assertions.  
All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The examining physician should review the 
service and post-service medical records 
and the claims folder and render an opinion 
for the record as to whether it is at 
least as likely as not (i.e., is there at 
least a 50% probability), or is not at 
least as likely as not (i.e., there is 
less than a 50% probability) that any 
currently-diagnosed acquired psychiatric 
disorder had its onset during the veteran's 
military service.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for any scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate. 
 
7.  If any benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

